Title: To James Madison from Charles Pinckney, 16 March 1801
From: Pinckney, Charles
To: Madison, James


Dear Sir
March: 16: 1801 Georgetown (Mary Land)
I waited here sometime in expectation of the pleasure of seeing you. It is now nearly fourteen Years since we parted & the changes we have encountered as well in our individual situations as in our political concerns made me particularly anxious to see a friend with whom I had been so intimately acquainted & for whom I have always had the most sincere affection. I am to lament extremely the cause which has occasioned the disappointment—in your venerable father’s case it was truly to be lamented—he ought to have lived—for if any thing can soothe the infirmities of age or render the decline of Life Agreeable, it must be the recollection that our children ornament & are deservedly distinguished by their country. I have often graduated pleasure, and on my scale this stands the highest. Your Father enjoyed it more than most men, & I am only sorry that when we have triumphed & You are placed in a situation, so much calculated to give scope to Your talents, this further enjoyment has been denied him. It was my hope also to have seen Mrs: Madison of whom I have so often heard all I could wish for your sake, & to whom I request you to present my most respectful compliments.
I am now to become one of your political family & am to rely on your goodness & friendship for the fullest instructions & copious & liberal advice on all subjects that You think will be interesting to me while in Europe. I have never yet seen the Old World & as I am now forty & my dear little children very young & in a most excellent situation with a lady a relation of mine I know no other time that will suit me so well & I am therefore, if no accidents prevent, to embark from Charleston in June to which place I will thank You to have my Credentials & Commission & Instructions forwarded & Duplicates of them by Post. I request Duplicate Commissions & Credentials for fear of accidents to one set by the Post which sometimes happen, & I have always found Duplicate Commissions or Credentials useful & valuable when I had journies to make or to send by the Post. With respect to the Outfit & salary, Mr Meredith the Treasurer informs me that on your lodging any sum in the Bank of Columbia in Georgetown he will transmit me by post three sets of Bills drawn on the Branch Bank in Charleston which mode I will prefer as to the Outfit: Being the safest. As to my salary You will please Write me on that subject & send me your Instructions as to the mode I am to pursue, for I am new in the Business & must be governed by you. I conclude by requesting to be admitted into the number of Your private & confidential Correspondents while abroad & by most cordially contragulating [sic] You & our country on the Elevation of our valuable & able friend Mr Jefferson to the chair, under whose administration I anticipate with confidence, Peace Honour & all the Blessings of rational & republican Liberty. I am dear sir with affectionate regard & respect Yours Truly
Charles Pinckney
Direct all Letters Commissions &c. to me in Charleston South Carolina—to be left at the Post office there.
 

   
   RC (NN). Docketed by JM.



   
   JM and Pinckney served together at the Federal Convention in Philadelphia, 1787.



   
   Pinckney was given an interim appointment as minister to Spain during Jefferson’s first weeks in office.


